DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Background
The Applicant’s Request for Consideration Under After Final Consideration Pilot Program 2.0 submitted with the Applicant’s Amendment After Final, filed on 06/09/22, have been entered.
According to the Amendment, claims 1-20 are pending.  Claims 1, 12, and 20 have been amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on an apparatus for identifying, measuring and positioning piece goods and recites, in part, “a first conveying device for arranging a piece good on the support surface of the turntable and comprising a first gripping device that is movable in the X, Y and Z directions, the first gripping device comprising: a rotary bearing; first and second suction tubes coupled to opposing sides of the rotary bearing; and first and second suction heads coupled to the first and second suction tubes, respectively, the first and second suction heads having different diameters.”
These limitations, either alone or in combination when considering the claim as a whole, were not found in the prior art.  The closest prior art is EP 3 006 379 A2 to Apostore which discloses an automatic picking machine comprising a manipulator for picking up articles from a turntable and placing them in a storage space on a storage shelf.  However, Apostore does not teach or suggest, for example, a gripping device as recited in the claim.  Therefore, claim 1 is allowable as well as claims 2-11 depending therefrom.
Secondly, independent claims 11 and 20 are allowable as each one recites claim features similar to those above in claim 1. Claims 12-19 are allowable as they depend from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655